Exhibit 10.5






TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN
STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK (NON-CONTRACT TM)
Team Member:
Name
Personnel Number:
___________
Award:
___________Shares of Restricted Stock
Grant Date:
November 28, 2016
Vesting Schedule:
 

Vesting Date
Percent of Award Vested
11-28-2019
100%



 





















--------------------------------------------------------------------------------

Exhibit 10.5


This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation (“Tyson”), to the Team Member (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award (as provided on the cover page) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”). Unless otherwise defined herein, all capitalized terms in this
Restricted Stock Incentive Award Agreement (the “Award Agreement”) shall have
the meaning stated in the Plan. Please see the Plan document for more
information on these terms and conditions. A copy of the Plan is available upon
request.

2.
Vesting.

2.1
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned by you, subject to the
further provisions of this Section 2. Any Awards which do not become vested in
accordance with the Vesting Schedule as of your Termination of Employment with
Tyson and/or its affiliates or the provisions of this Section 2 will be
forfeited back to Tyson.

2.2
Death, Disability or Retirement. In the event your employment is terminated is
due to death, Disability or, subject to your timely execution and non-revocation
of a Release, Retirement, you will be fully vested in your Award. For purposes
of this Agreement, “Retirement” shall mean your voluntary Termination of
Employment without Cause from Tyson and/or its affiliates on or after the later
of the first anniversary of the Grant Date or the date you attain age 62.

2.3
Termination by Tyson without Cause. In the event that your employment is
terminated for reasons other than death, Disability, Retirement, or Cause, and
subject to your timely execution and non-revocation of a Release, you will
become vested in a pro rata portion of your Award. The pro rata portion of your
Award shall equal the percentage of the total vesting period, measured in days,
in which you remained employed by Tyson and/or its affiliates multiplied by the
number of shares subject to the Award. If your employment is terminated pursuant
to this paragraph and your termination of employment occurs on or after the
later of the first anniversary of the Grant Date or the date you attain age 62,
subject to your timely execution and non-revocation of a Release, you will be
fully vested in your Award.

2.4
Change in Control. Upon a Change in Control, all unvested shares shall become
fully vested on the earlier of: (i) the date you are involuntarily terminated
without Cause or (ii) sixty (60) days after the Change in Control. For purposes
of this Award Agreement, the term “Change in Control” shall not include any
event as a result of which one or more of the following persons or entities
possess or continues to possess, immediately after such event, over fifty
percent (50%) of the combined voting power of the Company or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.

2.5
Definitions. For purposes of this Award Agreement, “Cause,” “Disability,” and
“Release” shall have the meanings as set forth below:



2

--------------------------------------------------------------------------------

Exhibit 10.5


(i)    “Cause” is defined as a termination as a result of the occurrence of one
or more of the following events:
(a)    any willful and wrongful conduct or omission by you that injures Tyson;
(b)    any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;
(c)    you are convicted of, confess to, plead no contest to, or become the
subject of proceedings that provide a reasonable basis for Tyson to believe that
you have been engaged in a felony; or
(d)    your intentional or willful violation of any other agreement to which you
are a party with Tyson.
For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall Tyson’s failure to notify you of the occurrence of any
event constituting Cause, or to terminate you as a result of such event, be
construed as a consent to the occurrence of future events, whether or not
similar to the initial occurrence, or a waiver of Tyson’s right to terminate you
for Cause as a result thereof.
(ii)    “Disability” shall have the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by Tyson. If no long-term disability plan or policy was ever
maintained on behalf of you or, if the determination of Disability relates to an
incentive stock option, Disability means that condition described in Section
22(e)(3) of the Internal Revenue Code (the “Code”), as amended from time to
time. In the event of a dispute, the determination of Disability will be made by
the Committee (as defined in Tyson’s equity incentive plan) and will be
supported by the advice of a physician competent in the area to which such
Disability relates.
(iii)    “Release” shall mean that specific document which Tyson shall present
to you for consideration and execution after your termination of employment,
under which you agree to irrevocably and unconditionally release and forever
discharge Tyson, its subsidiaries, affiliates and related parties from any and
all causes of action which you at that time had or may have had against Tyson
(excluding any claim under state workers’ compensation or unemployment laws).
The Release will be provided to you as soon as practicable after your
termination date, but in any event in sufficient time so that you will have
adequate time to review the Release as provided by applicable law.
3.
Payment of Award. Vested shares subject to your Award will be delivered to you
as soon as administratively practicable following the Vesting Dates set forth in
Section 2.

4.
Withholding Taxes. By executing this Award Agreement and accepting the Award,
you acknowledge and agree that you are responsible for all applicable income and
other taxes from any Award, including federal, FICA, state and local taxes
applicable in your country of residence or employment. Tyson shall withhold
taxes by any manner acceptable under the terms of the Plan, but not to exceed
the required minimum statutory withholding.



3

--------------------------------------------------------------------------------

Exhibit 10.5


5.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

6.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

7.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict between the
provisions of the Plan and the terms of this Award Agreement, the provisions of
the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

8.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 3. Any disposition of the Award or any portion thereof shall
be a violation of the terms of this Award Agreement and shall be void and
without effect; provided, however, that this provision shall not preclude a
transfer as otherwise permitted by the Plan.

9.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

10.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

11.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

12.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any Award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason.

13.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

14.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.

* * *




4

--------------------------------------------------------------------------------

Exhibit 10.5






TYSON FOODS, INC.






By:/s/ Donnie Smith


 
Title: CEO
 







5